DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of the Amendment filed 8/17/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hente (US 2011/0187668 A1) in view of Hild (US 2011/0096504 A1)
Regarding claim 1, Hente teaches a device (see Fig. 2) comprising an organic light-emitting diode (102, see para [0017]) comprising an organic layer sequence (106, 108, 110, 112), a radiation exit area (conductive elements transmitting light, see para [0023]), wherein the organic layer sequence comprises at least one radiation-emitting region (conductive elements) on which generates electromagnetic radiation in the spectral range from infrared radiation to UV radiation during operation (visible light which an operator can see in the spectral range from IR radiation and UV radiation, see para [0023]),
at least one touch-sensitive operating element (near filed imaging touch sensors, see para [0001]), wherein the at least one touch-sensitive operating element comprises at least one touch sensor, wherein the device is flexible (touch sensor with substrate made with a flexible material where OLDE is mounted, see para [0020] and claim 8 ),
but does not teach that the OLED comprising an encapsulation forming a seal of the organic layer sequence against environment influences.

Therefore, it would have been obvious at the time of invention to utilize the OLED of Hild with encapsulation in place of the OLED of Hente since it would provide an additional protection from overheating of the OLED as well as from moisture and air influences.
Regarding claim 4, Hente in view of Hild teaches the device according to claim 1, wherein the organic light-emitting diode comprises a flexible carrier (carrier foil 12 being flexible, see Fig. 2, para [0034]-[0036] of Hild).
Regarding claim 5, Hente in view of Hild teaches the device according to claim 4, wherein the flexible carrier comprises a film or a plastic film (the layer 12b being polycarbonate where a polycarbonate is a type of plastic, see para [0036] of Hild) or a laminate (12 comprises plurality of layers).
Regarding claim 6, Hente in view of Hild teaches the device according to claim 1, wherein the encapsulation is flexible (encapsulation being flexibly bendable layer, see para [0038] of Hild).
Regarding claim 7, Hente in view of Hild teaches the device according to claim 1, wherein the touch-sensitive operating element is arranged at a light exit area of the device (Fig. 3 of Hente where the diode transmitting light).
Regarding claim 8, Hente in view of Hild teaches the device according to claim 1, wherein the at least one touch sensor is integrated into the organic light-emitting diode (touch sensor being integrated in the OLED, see para [0017]-[0018] of Hente).
Regarding claim 9, Hente in view of Hild teaches the device according to claim 1, wherein the device is drivable by means of a gesture control (OLED apparatus generating light by user sliding his or her finger along the surface of the OLED device where sliding finger by a user is considered as being a gesture control, see para [0024] of Hente).

Claims 2-3 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hente (US 2011/0187668 A1) in view of Hild (US 2011/0096504 A1) and Yoshida (US 2003/0071259 A1).
Regarding claims 2-3, the combination of prior arts, Hente and Hild teaches the device according claim 1,
but do not teach the specific of the device being bendable or capable of being rolled and the device maintaining its form after bending.
However, Yoshida teaches an organic EL display having shape changeability by bending by utilizing electrically conductive organic compound (see para [0003], [0005]) with at a low cost enabling forms being maintained after bending (sheet-like display is an electronic paper with various forms, see para [0016], see Fig. 6 which displays flipped bended-page on the left and returned to the original page on the right).


Regarding claim 10, Hente teaches a device (see Fig. 2) comprising an organic light-emitting diode (102, see para [0017]) comprising an organic layer sequence (106, 108, 110, 112), a radiation exit area (conductive elements transmitting light, see para [0023]), wherein the organic layer sequence comprises at least one radiation-emitting region (conductive elements) on which generates electromagnetic radiation in the spectral range from infrared radiation to UV radiation during operation (visible light which an operator can see in the spectral range from IR radiation and UV radiation, see para [0023]),
at least one touch-sensitive operating element (near filed imaging touch sensors, see para [0001]), wherein the at least one touch-sensitive operating element comprises at least one touch sensor, wherein the device is flexible (touch sensor constructed out of a flexible material where OLDE is mounted, see para [0020] and claim 8),
but does not teach that the OLED comprising an encapsulation forming a seal of the organic layer sequence against environment influences.
However, Hild teach a flexibly bendable top-emitting OLED (see Fig. 2 and para [0038]) emitting visible light only within a narrow wavelength range comprising of encapsulation forming a seal of the organic layer sequence against water and air as well as for a better heat dissipation (see paras [0011]-[0012], [0048]-[0049], [0056]).

Regarding the limitation of the device, the combination of prior arts, Hente and Hild do not teach the specific of the device being bendable or capable of being rolled.
However, Yoshida teaches an organic EL display having shape changeability by bending by utilizing electrically conductive organic compound (see para [0003], [0005]) with at a low cost.
Therefore, it would have been obvious at the time of invention to utilize the materials of Yoshida for the OLED device of Hente and Hild since it would provide enhanced portability like a bendable sheet-like displace device with a cost reduction.
Regarding claim 11, Hente in view of Hild and Yoshida teaches the device according to claim 10, wherein the touch-sensitive operating element is arranged at a light exit area of the device (touch sensor being integrated in the OLED, see para [0017]-[0018] of Hente).
Regarding claim 12, Hente in view of Hild and Yoshida teaches the device according to claim 10, wherein the at least one touch sensor is integrated into the organic light-emitting diode (touch sensor being integrated in the OLED, see para [0017]-[0018] of Hente).
Regarding claim 13, Hente in view of Hild and Yoshida teaches the device according to claim 10, wherein the device is drivable by means of a gesture control (OLED apparatus generating light by user sliding his or her finger along the surface of the OLED device where sliding finger by a user is considered as being a gesture control, see para [0024] of Hente).

Response to Arguments
8/17/2021 have been fully considered but they are not persuasive. 
The applicant first argues that Hild fails to teach the deficiencies of Hente regarding flexibility and encapsulation because “Hild does not describe the bendable heat-conducting foil 12 as a seal”.
Regarding the device being flexible, Hente clearly teaches that “the second substrate is constructed from a flexible material” as well as “a touch sensor constructed out of a flexible material” in paragraph [0020] as discussed in the Office action mailed, and it is further noted that Hild reference teaches “a three-layer flexible foil substrate” where “the OLED stack being constructed from flexibly bendable or ductile materials” in paragraph [0035] and the layer of this heat-conducting foil 12 being “constructed hereby as a metallised layer 12a comprising ductile Cu or Al” in paragraph [0036].
Regarding the encapsulation forming a seal of the organic layer sequence, applicant argues that Hild fails to describe “the bendable heat-conducting foil 12 as a seal” and “a component that increases barrier properties” is “not the same thing as a seal or barrier”.
The examiner notes that claim 1 recites the encapsulation in terms of forming “a seal of the organic layer sequence against environmental influences”, which is layers comprising of 12a and 12b in Fig. 2 of Hild provides an increased protection from water and oxygen as being a barrier as described in paragraph [0038] of Hild where sealing is interpreted as protecting anything from passing through.

The examiner notes that Hinte describes the sensor being able to detecting a touch under different conditions in paragraph [0036], such that selecting a metallised foil that minimize the effect by a potential introduced by the metallised layers without removing the metallised layer of 12a and 12b is capable and obvious to a person ordinary skill in the art. 
Applicant also argues about light traveling through the anode 110 and the substrate 112 of Hinte where the examiner fails to explain the NFI sensor 104 of Hente being on a flexible substrate. 
The examiner notes that claims merely recites “the device is flexible” in claim 1, “the device in bendable or can be rolled” in claims 2 and 10, “the organic light-emitting diode comprises a flexible carrier” in claim 4, “the encapsulation is flexible” in claim 6, and there is no claim recitation that “the NFI sensor 104 being on “a flexible substrate”. The examiner notes that Hinte teaches that “the second substrate is constructed from a flexible material. A touch sensor constructed out of a flexible material” in paragraph [0020].
Applicant further argues about the rejection mailed 5/17/2021 is based on “an overly facile analysis” especially regarding the touch sensitive operating element on the flexible substrate, and regarding the conductive elements to transmit the light and the wavelengths of emitted light.

The examiner also notes that Hente clearly teaches the device being flexible as discussed above (see para [0020]) where claim has no specific limitation that requires the touch sensor being on a flexible substrate, and the light traveling in Hente is a visible light where a visible light having a wavelength between IR radiation and UV radiation is well known in the art as properly recited the Office action.
Applicant argues about the rejection based on the combination of Hente in view of Hild, and further in view of Yoshida where applicant repeats the similar argument made regarding the heat-conducting foil 12 caused one electrical potential over the whole surface which would limit setting the different capacitances, reduced heat dissipation, and the wavelength of a visible light, which were discussed in the above by the examiner.
Therefore, claims 1 and 4-9 remains rejected under 35 USC 103(a) over Hente in view of Hild, and claims 2-3 and 10-13 remains rejected under 35 USC 103(a) over Hente in view of Hild and Yoshida.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802. The examiner can normally be reached M-F 7 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

JAMES H. CHO
Examiner
Art Unit 2844



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844